WIGGINTON, Judge.
In this action for dissolution of marriage, we find no error in the trial court’s division of property and award of alimony. However, the record indicates the appellant’s physical condition may significantly deteriorate, and the appellee’s ability to pay may significantly increase. Accordingly, the final judgment is amended to include a retention of jurisdiction by the Circuit Court to consider the possibility of alimony at a future date which may be dictated by changes in the circumstances of the parties. See Nichols v. Nichols, 304 So.2d 497 (Fla. 1st DCA 1974); Smith v. Smith, 406 So.2d 71 (Fla. 2d DCA 1981).
As amended, the final judgment is affirmed.
JOANOS and THOMPSON, JJ., concur.